G.W. Jones had a wife and two sons. He made his will and devised his property as follows: "I leave all my property to remain in the hands of my wife for the use of the family until my two sons, E.D. Jones and A.D. Jones, become of age, or she marries; and in either event the             (532) property and money are to be equally divided." The testator then appoints his wife and two sons executors. His intention thus far appears to be equality of division between his wife and two sons. His eldest son (Erasmus) was then attending as a student the Medical College at Philadelphia, and he had been supplied by his father with $700, to cover expenses for that session of the college. The testator concluded his will with this clause: "I leave my son A.D. Jones the amount that E.D. Jonesexpends in Philadelphia, more than an equal division would say, on account of the completion of his medical education." What excess in favor of A.D. Jones on the division of the property did the testator mean by this clause in his will? The preceding clause shows that equality was his intention. And the last *Page 394 
clause, we think, shows the same intention as to the benefit he designed his two sons. He had placed a fund of $700 in the hands of his son Erasmus, who was then in a course of expending it, or the greater part of it, at Philadelphia, in obtaining or completing a medical education. The testator, therefore, must have meant such an amount of money as should be expended by his son by his (the testator's) authority at Philadelphia; he could not have intended by this clause any and whatever amount of money should ultimately be expended on Erasmus in completing his medical education at Philadelphia, by any guardian he might thereafter have. Such a construction would come too much in conflict with the provision he had intended for his wife; her share might then be very materially reduced, which we do not discover that he intended. We think that the decree made in the Superior Court was correct and that it must be affirmed.
PER CURIAM.                                         Decree affirmed.
(533)